Case 1:21-cv-00604-LPS Document 5 Filed 05/04/21 Page 1 of 2 PagelD #: 83
Case 1:21-cv-00604-UNA Document3 Filed 04/29/21 Page 1 of 2 PagelD #: 78

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Delaware

Daniel J. Cohen and David M. Cohen, derivatively on
behalf of Lordstown Motors Corp.

 

Plaintiff(s)

v. Civil Action No. 1:21-cv-00604-UNA

Stephen S. Burns, et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Phil Richard Schmidt
as Officer and/or Director of Lordstown Motors Corp.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Blake A. Bennett, Esquire

Cooch and Taylor, P.A.
1007 N. Orange Street, Suite 1120
Wilmington, DE 19801

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A. Cerino
Date: 04/29/2021

 

Signature of Clerk or Deputy Clerk

 
Case 1:21-cv-00604-LPS Document 5 Filed 05/04/21 Page 2 of 2 PagelD #: 84

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

ivi . i
Civil Action No 1:21-CV-00604-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) PHIL RICHARD SCHMIDT AS OFFICER AND/OR DIRECTOR OF LORDSTOWN MOTORS CORP.

 

was received by me on (date) 4/30/2021

© I personally served the summons on the individual at (place)

 

On (date) ‘ , OF

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
6 I served the summons on (name of individual) My MCLAREN (AUTHORIZED PERSON AT REGISTERED AGENT) _ 5 Who is

designated by law to accept service of process on behalf of (name of organization) PHIL RICHARD SCHMIDT AS OFFICER ANDIOR DIRECTOR OF

 

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 1901 ON (date) 04/30/2021

 

© I returned the summons unexecuted because , OF

 

O Other (specifi:

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Date: 04/30/2021 ‘2
Server's signature
DENORRIS BRITT PROCESS SERVER

 

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLAINT WITH JURY DEMAND;
VERIFICATIONS

 
